Title: To Alexander Hamilton from William Seton, 26 October 1792
From: Seton, William
To: Hamilton, Alexander



Dear sir
New York 26 October 1792

Agreably to your desire I now enclose Copies of all the Letters I received from you respecting the purchase of Public Debt. I hope no disagreable event has occurred to cause a review of what was so eminently beneficial to the Community at large.
The present high rate of Exchange & the over great Importations from Europe, I fear will soon begin to drain the Banks of Specie—unless the price of Stocks falls to that point at which the foreigners will purchase.
I am with the sincerest respect & esteem   Dear sir   Your obliged Obed Humb Servt
Wm Seton
A. Hamilton Esqr.
